PER CURIAM: *
Jason Wayne Childs, federal prisoner # 39670-177, appeals the district court’s orders denying his motion for an evidentia-ry hearing, his request for a hold, and his motion to remove counsel.
The orders in this case are not appeal-able as final orders. See 28 U.S.C. § 1291; Askanase v. Livingwell, Inc., 981 F.2d 807, 810 (5th Cir.1993). The orders are also not appealable under the collateral order doctrine. See Flanagan v. United States, 465 U.S. 259, 263-64, 104 S.Ct. 1051, 79 L.Ed.2d 288 (1984). The appeal is DISMISSED for lack of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.